In the Supreme Court of Georgia



                                            Decided: June 29, 2015



      S15A0277. LARRY SAVAGE v. STATE OF GEORGIA et al.
 S15A0278. RICHARD A. PELLEGRINO v. STATE OF GEORGIA et al.
   S15A0279. T. TUCKER HOBGOOD v. STATE OF GEORGIA et al.

      NAHMIAS, Justice.

      Appellants Larry Savage, Richard Pellegrino, and Tucker Hobgood

challenge the trial court’s validation of revenue bonds that will be used to help

finance a new stadium in Cobb County for the Atlanta Braves major league

baseball team. The bonds for the stadium project are to be issued pursuant to an

intergovernmental agreement between Cobb County and the Cobb-Marietta

Coliseum and Exhibit Hall Authority, under which the Authority agrees to issue

bonds to cover much of the cost of constructing the stadium and the County

agrees to pay the Authority amounts sufficient to cover the bond payments not

covered by the licensing fees paid by the Braves. In these consolidated appeals,

we conclude that the intergovernmental contract is valid; that the issuance of the

bonds will not violate the Georgia Constitution’s debt limitation clause,
gratuities clause, or lending clause or Georgia’s revenue bond laws; and that the

process used to validate the bonds was not deficient. We therefore affirm the

trial court’s judgment validating the stadium project bonds.

       1.     The Cobb-Marietta Coliseum and Exhibit Hall Authority was

created in 1980 as “an instrumentality and a subordinate public corporation of

the State of Georgia” for the purpose of “development and promotion in this

state of the cultural growth, public welfare, education, and recreation of the

people of this state.” Ga. L. 1980, p. 4093, § 2. Since its creation, the Authority

has overseen the construction of the Cobb Galleria Centre, Galleria Specialty

Mall, and Cobb Energy Performing Arts Centre, and it continues to oversee the

management of those complexes. In 2013, representatives from the Authority,

Cobb County, and the Atlanta National League Baseball Club, Inc. (the Club)

began to discuss building a new 41,500-seat stadium for the Braves in Cobb

County.1 Those discussions resulted in a Memorandum of Understanding,

which was presented to and approved by the Authority on November 25, 2013.

Based on that memorandum, the County, the Authority, and the Braves parties

       1
        The Braves have played their home games in the City of Atlanta since moving from
Milwaukee, playing at Atlanta-Fulton County Stadium from 1966 to 1996 and at Turner Field since
1997.

                                              2
executed a number of documents on May 27, 2014, which form the basis of the

stadium project.2 The five main agreements are as follows:

              (a)    The Development Agreement: The Development Agreement

provides that the Braves parties will oversee the construction of the stadium

project with approval and oversight by the County. The Braves parties, who

own the land on which the stadium will be built, will convey to the Authority

the “stadium site,” which will consist of the footprint of the stadium and any

Authority parking areas. The Authority will retain title to the stadium site, and

the Authority will also own “all real property constructed, installed and placed

on the site,” including the stadium, the public infrastructure, and “all items

permanently affixed thereto and therein.” The Braves parties will retain

ownership of “certain specific Improvements, fixtures, furnishings, equipment,

other . . . personal property to be placed in or upon the stadium and related

property, and other tangible property,” including items such as seating,

scoreboards, lockers, and carpet. The Braves parties will also own and manage

a “private stadium parking area of not less than 6,000 spaces.” In addition, the

       2
         The “Braves parties” consist of the Club, the Braves Stadium Company, LLC, the Braves
Construction Company, LLC, and BRED Co., LLC. Although these entities are not all parties to
every agreement, we will refer to them collectively for convenience.

                                              3
Braves parties will own the land surrounding the stadium, where they intend to

develop a mixed-use retail, entertainment, residential, hospitality, and office

district.

       The total cost of the stadium project is anticipated to be $622 million, with

a maximum cost of $672 million. Revenue bonds issued by the Authority will

pay for $368 million (about 55 to 60%) of the project. The Cumberland

Community Improvement District will contribute $10 million to the project, and

the County will contribute $14 million for transportation improvements.3 The

remaining cost will be paid by the Braves parties, with a contribution of at least

$230 million and the option to increase that amount by $50 million as necessary.

The Development Agreement specifies that none of the money coming from the

government entities will be used for the “improvement or alteration of any

privately-owned property.” The project is scheduled to be completed by

February 1, 2017.

               (b)     The Operating Agreement: The Operating Agreement grants

the Braves parties a license for exclusive use of the stadium site, the stadium,


       3
         These additional government expenditures are not at issue in this case, which involves only
the validation of the bonds.

                                                 4
and the Authority’s parking areas from May 27, 2014 until December 31, 2046,

with an option to extend the license through December 31, 2051.4 During this

period, the Braves parties may lease or license use of these areas to third parties,

and the County may hold three events per year at the stadium, totaling up to ten

days per year. At the end of their license, the Braves parties must surrender the

stadium site to the Authority or County but have the right to remove property

owned by them unless such removal would result in the stadium “not being

susceptible to use in its normal and customary manner as a multi-use sports

facility.”

       During the period of the license, the Braves parties have a right to all

revenues from the stadium, including from the Authority’s parking areas and

from advertising in the stadium and on any marquees built on the stadium site

or on County land. The Braves parties also may sell the naming rights to the

stadium and keep the resulting revenues. Beginning in 2017 and continuing as

long as they retain the license, the Braves parties will pay the Authority a yearly

license fee of $3 million, and during the 30-year term from the expected

       4
         The Braves parties also entered a Non-Relocation Agreement, committing the team to play
their home games at the new stadium from project completion in 2017 through the 2046 major
league baseball season.

                                               5
completion date in 2017 to the end of 2046, the Braves parties will pay an

additional annual license fee of $3.1 million. When the Operating Agreement

terminates, the Braves parties have the exclusive option to buy the stadium,

stadium site, and/or Authority’s parking areas for 50% of fair market value. The

Operating Agreement states that the County and the Authority “believe that the

development and construction of the Stadium will provide a significant and

much needed catalyst for revitalization and continuing redevelopment of the

property in the vicinity of the Stadium.”

             (c)   The Bond Resolution: The Bond Resolution, which was

approved in nearly identical versions by the Authority and the County

Commission, authorizes the Authority to issue revenue bonds for up to $397

million to finance the stadium project and cover the cost of issuing the bonds.

The maximum principal and interest payment on the bonds shall not exceed $25

million per year, and the final maturity date of the bonds will be no later than 30

years after issuance, which coincides with the end of the Braves’s initial license

term.

        The bonds are limited obligations of the Authority and “shall not

constitute . . . an obligation, debt or a pledge of the faith and credit of the

                                        6
County or the State of Georgia, nor shall the County or the State be subject to

any pecuniary liability thereon.” The Bond Resolution further explains that the

bonds are payable only from the pledged security, which includes the stadium

site assets owned by the Authority and the payments made under the

Intergovernmental Agreement. The Bond Resolution recites that “[a]fter careful

study and investigation, the Authority hereby determines that the Project is

permitted by the [Authority’s enabling act] and that financing, acquisition,

construction, and equipping of the Project will be in furtherance of the

Authority’s public purpose.” In the County’s approval of the Bond Resolution,

the County Commission recites its findings that the County’s citizens will get

“continuing recreational and other benefits from the Project” and that “the

Project will promote tourism, promote the economy, and bring other benefits to

the County and the State.”

            (d)   The Intergovernmental Agreement: To provide security for the

bonds, the Authority and the County entered into the Intergovernmental

Agreement (IGA). Under the IGA, the Authority agrees to issue the bonds, and

the County in turn agrees to pay an amount sufficient to cover the principal and

interest on the bonds as well as the administration costs and other reasonable

                                       7
fees incurred by the Authority in connection with the bonds and the stadium

project. The County will do so using “any funds lawfully available to it,” and

to the extent those funds do not cover the payments, the County agrees to levy

ad valorem property taxes as necessary.5 The license fees the Authority receives

from the Braves parties will also be put toward payment of the bonds.

       In the IGA, the Authority appoints the County as its agent and

representative for constructing the project on the Authority’s behalf, and the

County agrees to take responsibility for all project-related duties, including

overseeing the Braves parties as outlined in the Development and Operating

Agreements.6 The IGA recites that its term will not exceed 50 years and that

when the bonds are no longer outstanding and the Operating Agreement has

terminated, the County will have the right to acquire title to the Authority’s



       5
          The County’s financing plan submitted with the Memorandum of Understanding indicates
that the County plans to use hotel/motel and rental car taxes as well as reallocation of ongoing annual
revenue to make the payments.
       6
           The County’s responsibilities include selecting a construction manager, who will be
obligated to ensure that the stadium project is constructed and equipped within the budget and time
set out in the project documents. The County will also designate a project manager, who will
oversee the project and review and approve each application for payment of construction costs from
the trust. The Braves parties will submit stadium design documents to the County for review and
comment, and when the County requests, the Braves parties must provide a list of all contractors and
subcontractors working on the project.

                                                  8
property in the project.

            (e)    The Trust Indenture: The Trust Indenture is an agreement

between the Authority as the bond issuer and the U.S. Bank National

Association establishing a trust. The trustee is assigned the right to receive the

payments made by the County under the IGA and the license fees paid by the

Braves parties, and also holds a security interest in the stadium project’s

property. The agreement defines the bonds as limited obligations of the

Authority payable solely from the trust estate, and the trustee promises to pay

the amount of the bonds only from the trust estate. If the Authority defaults on

its obligations, the trustee is given the rights and remedies that the Authority has

against the project under the IGA.

      2.    After all of these agreements were entered, the Authority notified

the Cobb County district attorney that it proposed to issue the revenue bonds.

A bond validation hearing was then scheduled in the Cobb County Superior

Court, and after notice was published on June 27 and July 4, 2014 in the

Marietta Daily Journal, the hearing was held on July 7. By the time of the

hearing, the court had received 16 motions to intervene from Cobb County

residents, including the three Appellants in this case; nine of the residents,

                                         9
including the three Appellants, appeared at the hearing and were permitted to

intervene and present evidence and oral argument. At the hearing, the State

proffered the relevant documents, and Hobgood called witnesses and proffered

other evidence.        Some of Hobgood’s proffered evidence related to the

negotiations between the County, Authority, and Braves parties, but the trial

court sustained the Authority’s objections that the negotiations were not relevant

to the validity of the bonds. On July 25, 2014, the trial court issued a 38-page

order confirming and validating the stadium project bonds. Each Appellant filed

a timely notice of appeal, and the three appeals were consolidated for decision

by this Court. The Court heard oral arguments on February 3, 2015.7

       3.      “[W]hether a proposal to issue bonds is sound, feasible, and

reasonable is a question for the trial court, and its findings about soundness,

feasibility, and reasonableness must be sustained on appeal if there is any

evidence to support them.” Greene County Dev. Auth. v. State, 296 Ga. 725,

726 (770 SE2d 595) (2015). Of course, if the issuance of the bonds would be

illegal, they cannot be validated. See Nations v. Downtown Dev. Auth. of the

       7
         At the bond validation hearing, all of the intervenors appeared pro se. On appeal, Savage
and Hobgood (who is an attorney) are representing themselves. Pellegrino is now represented by
attorney Gary Pelphrey, who was an intervenor in the trial court but did not appeal.

                                               10
City of Atlanta, 255 Ga. 324, 328 (338 SE2d 240) (1986) (Nations I)

(invalidating two provisions of a bond resolution because they violated the

Georgia Constitution). Compare Reed v. State, 265 Ga. 458, 459 (458 SE2d

113) (1995) (“Because the contractual payments [guaranteeing the bonds] are

a lawful source of income, and the trial court had the contract before it, there

was evidence to support the trial court’s findings of feasibility.”).

      There is no dispute that the bonds for the stadium project are adequately

secured by the County’s pledge under the Intergovernmental Agreement to

cover all bond costs not covered by the license fees paid by the Braves parties.

The challenges to the bond proposal instead rest on claims, made by the three

Appellants in various combinations, that the IGA is not a valid

intergovernmental contract under the Georgia Constitution, and that the issuance

of the bonds violates the Constitution’s debt limitation clause, gratuities clause,

and lending clause, as well as Georgia’s revenue bond laws. For the reasons

discussed below, these arguments fail, and we therefore conclude that the trial

court did not err in validating the bonds. Pellegrino and Hobgood also raise

several challenges to the procedures used in validating the bonds, all of which

we conclude are meritless.

                                        11
      4.       We begin by addressing whether the Intergovernmental Agreement

between the County and the Authority is a constitutionally valid

intergovernmental contract. See Ga. Const. of 1983, Art. IX, Sec. III, Par. I (a).8

The Constitution establishes four main requirements for such contracts, and the

IGA clearly meets the first two: it is a contract between “political subdivision[s]

of the state” and it is for a period “not exceeding 50 years.” Id. Savage and

Hobgood argue, however, that the IGA fails to meet the other two requirements,

asserting that it is not for “joint services, for the provision of services, or for the

joint or separate use of facilities or equipment,” and that it does not “deal with

activities, services, or facilities which the contracting parties are authorized by

law to undertake or provide.” Id. They are incorrect.

      8
          The intergovernmental contracts clause says, in relevant part:

      The state, or any institution, department, or other agency thereof, and any county,
      municipality, school district, or other political subdivision of the state may contract
      for any period not exceeding 50 years with each other or with any other public
      agency, public corporation, or public authority for joint services, for the provision of
      services, or for the joint or separate use of facilities or equipment; but such contracts
      must deal with activities, services, or facilities which the contracting parties are
      authorized by law to undertake or provide. By way of specific instance and not
      limitation, a mutual undertaking by a local government entity to borrow and an
      undertaking by the state or a state authority to lend funds from and to one another for
      water or sewerage facilities or systems or for regional or multijurisdictional solid
      waste recycling or solid waste facilities or systems pursuant to law shall be a
      provision for services and an activity within the meaning of this Paragraph.


                                                12
            (a)    We first consider the Intergovernmental Agreement’s subject

matter. Unlike the local authorities in cases like Frazer v. City of Albany, 245

Ga. 399 (265 SE2d 581) (1980), and Nations v. Downtown Development

Authority of the City of Atlanta, 256 Ga. 158 (345 SE2d 581) (1986) (Nations

II), the Authority here will not be leasing the stadium to the County for its own

primary use; instead, the facility is being licensed exclusively to the Braves

parties for at least the first 30 years after completion. Thus, the IGA is not for

the joint or separate use of facilities by the government parties. However, the

IGA does qualify as a contract for services. The Authority agrees to issue the

bonds, to acquire and hold title to the real property involved in the stadium

project, and to license the property to the Braves parties. And the County agrees

to appoint construction and project managers and to oversee the design and

construction of the stadium that the Authority will own for at least as long as the

bonds are outstanding.

      Savage and Hobgood argue that the services provided by the Authority are

insufficient. It is true that the IGA differs from the contracts considered in

previous cases in which the local authority provided more extensive services,

such as managing the construction or operation of the project. See, e.g., Avery

                                        13
v. State, 295 Ga. 630, 630 (761 SE2d 56) (2014) (“The IGA obligates the

Airport Authority to operate, maintain, and provide the facilities necessary to

use the improved taxiway.”); Frazer, 245 Ga. at 399-400 (explaining that the

Albany-Dougherty Inner-City Authority would acquire the land for a civic hall,

lease it to the city, and hire a manager to oversee construction).

      This difference, however, does not render the IGA invalid. The Authority

is providing services that it is authorized to provide, as discussed below, and

those services are proper subjects for an intergovernmental contract. See

Nations I, 255 Ga. at 328 (indicating that a contract “for the issuance of the

bonds” would be a contract for services within the meaning of the

intergovernmental contract clause); Frazer, 245 Ga. at 400 (discussing a contract

under which a local authority provided the “service of issuing revenue bonds”).

See also Ga. Const. of 1983, Art. IX, Sec. III, Par. I (a) (“By way of specific

instance and not limitation, a mutual undertaking by a local government entity

to borrow and an undertaking by the state or a state authority to lend funds from

and to one another for water or sewerage facilities or systems or for regional or

multijurisdictional solid waste recycling or solid waste facilities or systems

pursuant to law shall be a provision for services and an activity within the

                                       14
meaning of this [intergovernmental contracts] Paragraph.”). Moreover, the

County is also providing services that are proper subjects of an

intergovernmental contract, a point that Savage and Hobgood do not address.

            (b)    We next consider whether the Intergovernmental Agreement

“deal[s] with activities, services, or facilities which the contracting parties are

authorized by law to undertake or provide.” The laws creating and governing

the Cobb Coliseum and Exhibit Hall Authority authorize it to undertake

“projects,” which are defined to include

      the acquisition, construction, equipping, maintenance and operation
      of multi-use coliseum and civic center type facilities to be used for
      athletic contests, games, meetings, trade fairs, expositions, political
      conventions, agricultural events, . . . theatrical and musical
      performances, conventions and other public entertainments, and the
      usual facilities related thereto, including, without limitation,
      refreshment stands and restaurants, and facilities for the purveying
      of foods, beverages, publications, souvenirs, novelties and goods of
      all kinds, whether operated or purveyed directly or indirectly
      through concessions, licenses, leases or otherwise, parking facilities
      or parking areas in connection therewith, recreational centers and
      areas including, but not limited to, gymnasium and athletic facilities
      and related buildings, and the usual and convenient facilities
      appertaining to such undertakings and the extension and
      improvements of such facilities, acquiring the necessary property
      therefore, both real and personal and the lease, sale and licensing of
      any part or all of such facilities, including real and personal
      property, to any persons, firms or corporations whether public or
      private so as to assure the efficient and proper development,

                                        15
      maintenance and operation of such facilities and areas, deemed by
      the authority to be necessary, convenient, or desirable.

Ga. L. 1980, p. 4096, § 5 (2). The Authority is also empowered to issue revenue

bonds to pay the costs of “the acquisition, construction, reconstruction,

improvement, addition to, or extension of such project.” Id., p. 4100, § 6 (7).

Accord Cobb County Ord. § 2-187 (7).          Thus, the Authority is plainly

authorized to acquire and license the stadium site, including the stadium,

infrastructure, and other improvements made to it, which will be used for

“athletic contests,” “games,” and “other public entertainments,” and to issue

bonds to cover the costs of this “project.”

      As for the County, the Constitution authorizes it to provide “[p]arks,

recreational areas, programs, and facilities.” Ga. Const. of 1983, Art. IX, Sec.

II, Par. III (a) (5). Savage and Hobgood argue that the proposed stadium does

not qualify as a “park” or a “recreational” facility, relying on Anderson v.

Atlanta Committee for the Olympic Games, Inc., 273 Ga. 113 (537 SE2d 345)

(2000). But that case actually cuts against their argument.

      In Anderson, this Court rejected a constitutional vagueness challenge to

the term “recreational purposes” as used in the Recreational Property Act,


                                       16
OCGA §§ 51-3-20 to 51-3-26, by looking to the ordinary meaning of the term

“recreation,” which is “any amusement, play or other form of relaxation which

refreshes the mind or body.” See Anderson, 273 Ga. at 115 (citing Ballentine’s

Law Dictionary 1071 (3rd ed. 1969)).        See also Webster’s Third New

International Dictionary 1899 (1966) (defining “recreation” as “refreshment of

the strength and spirits after toil” and “a means of getting diversion or

entertainment”). We similarly presume that the words used in the Constitution

bear their ordinary meanings at the time those words were included. See Warren

v. State, 294 Ga. 589, 590 (755 SE2d 171) (2014).

      Under the ordinary meaning of “recreational,” a stadium and surrounding

area designed for people to gather together to watch and enjoy baseball games

– our traditional “national pastime” – and other athletic and entertainment

performances certainly qualifies as a “recreational area” and a “recreational

facility.” See Youngblood v. State, 259 Ga. 864, 867 (388 SE2d 671) (1990)

(describing the proposed Georgia Dome as a “facility for recreational use and

benefit of the citizens”). See also New Jersey Sports & Exposition Auth. v.

McCrane, 292 A2d 580, 595 (N.J. 1971) (“‘A sports stadium is for the

recreation of the public and is hence for a public purpose . . . .’” (citation

                                     17
omitted)). The County is therefore authorized to provide such a stadium,

directly or through contracts with public or private entities. See Mesteller v.

Gwinnett County, 292 Ga. 675, 676-677 (740 SE2d 605) (2013) (explaining that

a county may choose to provide a constitutionally authorized service through a

contract with a private company). And the County may use any revenue at its

disposal to provide the funding for that permissible project, including its general

tax revenue. See Clayton County Airport Auth. v. State, 265 Ga. 24, 26 (453

SE2d 8) (1995) (“The pledge of the County’s ‘taxing power is permissible under

the intergovernmental contracts clause.’” (quoting Nations II, 256 Ga. at 162)).9

               (c)    Finally, Savage and Hobgood argue that even if the Authority

and the County are authorized to provide a stadium, they are not authorized to

provide this stadium, because it will not benefit the public. They point to the

laws governing the Authority, which require that its projects “shall be for the

development and promotion in this state of the cultural growth, public welfare,


       9
          The subsequent portions of Anderson to which Savage and Hobgood point, which discuss
how courts should distinguish between recreational and commercial purposes in determining the tort
immunity of property owners who have made their property available to the public for “recreational
purposes” as that term is used in OCGA § 51-3-20, see Anderson, 273 Ga. at 115-117, are not
relevant to the issue presented here, and we render no opinion as to whether and under what
conditions the County, the Authority, or the Braves parties might be protected by the Recreational
Property Act.

                                               18
education, and recreation of the people of this state.” Ga. L. 1980, p. 4099, § 6

(5); Cobb County Ord. § 2-187 (5). Similarly, the Constitution says that the

County “may expend public funds to perform any public service or public

function as authorized by this Constitution or by law or to perform any other

service or function as authorized by this Constitution or by general law.” Ga.

Const. of 1983, Art. IX, Sec. IV, Par. II.

       Savage and Hobgood maintain that the stadium project is not for public

benefit because it will be used exclusively by the Braves parties for at least the

first 30 years after completion.10 As reflected in the Operating Agreement,

however, the Authority and the County made a specific determination that this

project will benefit the public by providing “a significant and much needed

catalyst for revitalization and continuing redevelopment of the property in the

vicinity of the stadium.” Further, in approving the Bond Resolution, the

Authority determined that “the financing, acquisition, construction, and

equipping of the Project will be in furtherance of the Authority’s public

purpose,” and the County determined that the project will provide its citizens


       10
           In fact, while the Braves parties will control almost all use, the County will have direct
use of the stadium three times a year for up to 10 days.

                                                19
“continuing recreational benefit and other benefits” and “will promote tourism,

promote the economy, and bring other benefits to the County and the State.”

      Savage and Hobgood do not dispute that the stadium project will provide

these anticipated benefits to the public. Instead, they assert that the private

benefits conferred on the Braves parties somehow eliminate any public benefits.

The public benefits anticipated here are similar to the benefits anticipated by

Paulding County and the Paulding County Airport Authority in deciding to fund

and issue bonds to expand the county airport’s taxiway. See Avery, 295 Ga. at

632. Although the authority in Avery planned to lease a large part of the airport

terminal to a commercial airline that would use the expanded taxiway, and that

airline (like the Braves parties) planned to benefit by charging citizens for

tickets, this Court concluded that the project could be undertaken because the

expansion would provide public benefits to the county including a safer airport

and new jobs – much like the increased tourism and other economic benefits that

are reasonably anticipated from the stadium project. See id. at 632-633.

      Nor does it matter that some of the benefits to the public will be directly

provided by the Braves parties rather than by the government parties, since it is

well-established in Georgia law that government entities may contract with

                                       20
private entities to provide public services. See Mesteller, 292 Ga. at 676

(upholding contract between a county and a private company to provide garbage

collection services); Strykr v. Long County Bd. of Commrs., 277 Ga. 624, 626

(593 SE2d 348) (2004) (same). See also Smith v. Board of Commrs. of Roads

& Revenues of Hall County, 244 Ga. 133, 141 (259 SE2d 74) (1979) (“The fact

that the private contractor is paid for its services and may make a profit under

such a contract does not invalidate the contract provided the county or its

residents receive the services required.”). Likewise, the fact that admission fees

will be charged does not prevent the stadium from providing public benefits.

Indeed, the admission fees may help fund the jobs and other economic benefits

that the County and Authority expect the project to create. See Nations II, 256

Ga. at 159-161 (approving an intergovernmental contract and bonds to develop

Underground Atlanta, with plans to lease the buildings to private businesses);

Youngblood, 259 Ga. at 866-867 (upholding an intergovernmental agreement

between a city, county, and local authority, and approving bonds for

construction and operation of the Georgia Dome).

      We will defer to the express findings of the Authority and the County that

the stadium project will provide public benefits, particularly where those

                                       21
findings do not appear unreasonable and Appellants have presented no actual

evidence to the contrary.

      Whether the contract now in question is one which will benefit the
      taxpayers . . . is a question properly for determination in the first
      instance by the County Commission and finally by actual
      experience. We are bound by the appellate decisions holding that
      unless there is an abuse of discretion . . . courts should not
      substitute their judgment or interfere with governing authorities in
      the proper exercise of their judgment concerning such matters.

Smith, 244 Ga. at 141 (emphasis removed).

      For these reasons, the Intergovernmental Agreement is valid under the

intergovernmental contracts clause of the Constitution.

      5.    Savage    and    Hobgood     next    contend    that   even   if   the

Intergovernmental Agreement meets the requirements of the intergovernmental

contract clause, the issuance of the stadium project bonds violates the

Constitution’s debt limitation clause, which says in relevant part:

      The debt incurred by any county, municipality, or other political
      subdivision of this state, including debt incurred on behalf of any
      special district, shall never exceed 10 percent of the assessed value
      of all taxable property within such county, municipality, or political
      subdivision; and no such county, municipality, or other political
      subdivision shall incur any new debt without the assent of a
      majority of the qualified voters of such county, municipality, or
      political subdivision voting in an election held for that purpose as
      provided by law.

                                       22
Ga. Const. of 1983, Art. IX, Sec. V, Par. I (a). Appellants do not contend that

the bonds will cause the County or the Authority to exceed the total debt limit,

but they allege that the bond issuance violates the second portion of the clause

because no referendum will be held for the County’s voters to approve (or

disapprove) new debt. We disagree.

                 (a)     We consider first whether the Authority would violate the debt

limitation clause by issuing these revenue bonds.11 The revenue bond provision

of the Constitution says unequivocally: “The obligation represented by revenue

bonds shall be repayable only out of the revenue derived from the project and

shall not be deemed to be a debt of the issuing political subdivision.” Ga. Const.

of 1983, Art. IX, Sec. VI, Par. I. The revenue bond statute drives this point

home, stating that the issuing government body will not be subject to any

pecuniary liability because “[r]evenue bonds issued under this article shall not

be payable from or charged upon any funds other than the revenue pledged to

the payment thereof,” and

         [n]o holder or holders of any such bonds shall ever have the right
         to compel any exercise of the taxing power of the [issuing]

         11
              We address the validity of the stadium project bonds as revenue bonds in Division 8
below.

                                                23
      governmental body to pay any such bonds or the interest thereon,
      nor to enforce payment thereof against any property of the
      governmental body; nor shall any such bonds constitute a charge,
      lien, or encumbrance, legal or equitable, upon any property of the
      governmental body.

OCGA § 36-82-66.

      In line with the revenue bond laws, the Bond Resolution specifically

recites that the stadium project bonds are limited obligations of the Authority,

payable only from the pledged security, and the Trust Indenture similarly

provides that the bonds are to be paid only with funds pledged to the trust estate.

If the Authority defaults on the bonds, the bond holders’ only recourse is to step

into the shoes of the Authority as to the stadium project; only the project

property and the revenues from the IGA and the Braves parties’ license fees are

pledged as security for the bonds. In sum, the Authority clearly will not violate

the debt limitation clause by issuing the bonds.

            (b)    Our conclusion that the County is also not violating the debt

limitation clause requires more extensive explanation. The County has no direct

liability for the stadium project bonds; indeed, the Bond Resolution expressly

declares that the bonds “shall not constitute . . . an obligation, debt, or a pledge

of the faith and credit of the County or the State of Georgia, nor shall the County

                                        24
or the State be subject to any pecuniary liability thereon.” Thus, a bondholder

could not sue the County directly for payment on the bonds or directly compel

any exercise of the County’s taxing power.

      Unlike the Authority, however, the County is not avoiding debt entirely,

because under the terms of the Intergovernmental Agreement, the County agrees

to pay the Authority up to $25 million per year for the next 30 years to cover the

principal, interest, and other costs of the bonds not covered by the Braves

parties’ license fees. By contractually pledging its funds to pay for the bonds,

the County is incurring a new liability. But this debt is not controlled by the

debt limitation clause, because the County’s pledge is made through a valid

intergovernmental contract. And this Court has squarely held in multiple

decisions, under each of the last three Georgia Constitutions and in each of the

last seven decades, that debt incurred under a valid intergovernmental contract

is not subject to the debt limitation clause.

      We first held this when construing the 1945 Constitution in Sheffield v.

State School Building Authority, 208 Ga. 575 (68 SE2d 590) (1952). The Court

harmonized the intergovernmental contract clause with the debt limitation clause

by concluding that debts incurred pursuant to intergovernmental contracts are

                                        25
governed by the clause regulating those contracts and are not subject to the debt

limitation clause. See id. at 581-582. The holding in Sheffield was followed in

State v. Georgia Rural Roads Authority, 211 Ga. 808, 811-812 (89 SE2d 204)

(1955); Stephenson v. State, 219 Ga. 652, 652-653 (135 SE2d 380) (1964); and

Thompson v. Municipal Electric Authority of Georgia, 238 Ga. 19, 20-21 (231

SE2d 720) (1976) (applying the 1945 Constitution). After the 1976 Constitution

took effect, the Court twice again held that a local government’s agreement to

pay money made in a valid intergovernmental contract is not a debt subject to

the debt limitation clause. See Frazer, 245 Ga. at 400-401; Building Auth. of

Fulton County v. State of Georgia, 253 Ga. 242, 249 (321 SE2d 97) (1984).

      Shortly after our current Constitution took effect in 1983, this Court again

adhered to our holding reconciling the intergovernmental contracts and debt

limitation clauses, explaining that the intergovernmental contracts clause

“carves out exceptions” to the debt limitation clause. Nations I, 255 Ga. at 327.

See also Nations II, 256 Ga. at 160 (“It is clear a municipality may enter into

a contract authorized by the intergovernmental contracts clause for the future

expenditure of funds without violating the debt clause of Art. IX, Sec. V, Par.

I (a) [of the 1983 Constitution].”). We have confirmed this holding under the

                                       26
1983 Constitution on numerous occasions, including just a year ago. See Avery,

295 Ga. at 631-632; City of Decatur v. Dekalb County, 289 Ga. 612, 614 (713

SE2d 846) (2011); Reed, 265 Ga. at 459; Clayton County Airport Auth., 265

Ga. at 24-25; Ambac Indem. Corp. v. Akridge, 262 Ga. 773, 775 (425 SE2d

637) (1993); Youngblood, 259 Ga. at 867.

      Savage alone argues that we should ignore all of this precedent and

instead follow DeJarnette v. Hospital Authority of Albany, 195 Ga. 189 (23

SE2d 716) (1942), which held that intergovernmental contracts were subject to

the requirements of the debt limitation clause. See id. at 204-205. That holding

in DeJarnette, however, was expressly distinguished in Sheffield and has not

been followed since, because its reasoning is no longer applicable. DeJarnette

relied on the fact that the provision for intergovernmental contracts that was

added to the Constitution of 1877 in 1941 was an amendment to the section of

the Constitution relating to the powers of counties to levy taxes; thus, the Court

reasoned, the provision was not meant to “relax or affect the existing

constitutional provisions and limitations as to the incurring of debts by political

subdivisions.” DeJarnette, 195 Ga. at 190. When a similar issue was raised

under the 1945 Constitution in Sheffield, however, the Court rejected

                                        27
DeJarnette, holding that because the intergovernmental contracts clause and the

debt limitation clause were now both original portions of the Constitution, they

were entitled to “equal dignity and effect” and must be read in harmony with

each other. Sheffield, 208 Ga. at 581. The practical reality was (and is) that if

a public referendum was required every time one government entity wanted to

enter a contract with another government entity promising to pay any amount

of money, the intergovernmental contracts clause would be rendered almost

nugatory.

      Savage’s argument that we should return to DeJarnette notes a change to

the language of the debt limitation clause that occurred with the enactment of

the 1983 Constitution. The 1945 and 1976 versions of the clause applied to any

“debt hereafter incurred by any county, municipal corporation or political

division of this State except as in this Constitution provided for.” Ga. Const. of

1945, Art. VII, Sec. VII, Par. I; Ga. Const. of 1976, Art. IX, Sec. VII, Par. I.

The italicized phrase was removed in the 1983 Constitution, but the substance

of the clause was not modified in any way relevant here, and this Court’s

interpretation of the clause in relation to the intergovernmental contracts clause

– which remained a full-fledged portion of the Constitution – was not changed.

                                       28
      While the Sheffield Court noted the removed phrase in support of its

holding, we have found – and Savage has identified – nothing in the drafting

history of the 1983 Constitution or the public debate over its ratification that

indicates that the understanding of the interaction between the debt limitation

clause and the intergovernmental contracts clause established in Sheffield and

followed in subsequent cases was meant to be altered. Indeed, the evidence we

have found indicates the opposite – that no substantive change of this nature was

intended.   See Select Committee on Constitutional Revision, 1977-1981,

Legislative Overview Committee, Vol. I, Transcript of Meeting of June 30,

1981, p. 61 (describing changes to the debt limitation clause as “principally an

editorial revision” and characterizing the relevant paragraph in the new

Constitution as “a restatement of the present constitutional provision”).

      Moreover, the doctrine of stare decisis strongly counsels adherence to our

longstanding, consistent, and workable precedents on this issue. See Ga. Dept.

of Natural Resources v. Center for a Sustainable Coast, Inc., 294 Ga. 593, 601

(755 SE2d 184) (2014) (discussing stare decisis considerations). While the

doctrine is less compelling with regard to our constitutional decisions, which are

harder for the democratic process to correct than our interpretations of statutes,

                                       29
see id., stare decisis is especially important where judicial decisions create

substantial reliance interests, as is most common with rulings involving contract

and property rights. See State v. Hudson, 293 Ga. 656, 661 (748 SE2d 910)

(2013); Rogers v. Carmichael, 184 Ga. 496, 511 (192 SE 39) (1937) (“[T]he

rule of stare decisis is usually considered as one more appropriately applied to

vested property rights.”); Robinson v. Colonial Discount Co., Inc., 106 Ga. App.

274, 276 (126 SE2d 824) (1962) (“‘The court has found adherence to the settled

rule especially desirable in cases involving the security of contracts, property

interests, wills and trusts and commercial transactions in general.’” (citation

omitted)).

      That is the situation here. A ruling that intergovernmental contracts are

no longer an exception to the debt limitation clause would affect every

intergovernmental agreement in which any political subdivision of this State

agrees to pay any amount of money for a facility or service, not just the

relatively few contracts like the IGA here that involve payments used to defray

revenue bonds issued by the counter-party. Because no intergovernmental

contract would be valid without the approval of a majority of the voters in the

political subdivision, overruling our precedents would cast into doubt countless

                                       30
existing contracts entered without a referendum, as well as plans for future

contracts, for a wide variety of facilities and services ranging from hospitals,

roads, and recreation facilities to police, fire, animal control, and other public

safety services. See, e.g., Ga. Const. of 1983, Art. IX, Sec. III, Par. I (c)

(providing that counties and municipalities may contract with public agencies,

corporations, or authorities “for the care, maintenance, and hospitalization of its

indigent sick and may as part of such contract agree to pay for the cost of

acquisition, construction, modernization, or repairs”); Butler v. Carlisle, 299 Ga.

App. 815, 816 (683 SE2d 882) (2009) (discussing services provided to the City

of Dawsonville by the Dawson County Sheriff’s Department pursuant to an

intergovernmental     agreement); Op. Atty.         Gen.    2012-7    (discussing

intergovernmental agreements between a city and county for probation services).

      For all of these reasons, we adhere to the holding of Sheffield and its

many progeny and conclude that the County’s promise to pay for the stadium

project bonds is not a debt regulated by the Constitution’s debt limitation clause

because the promise was made as part of a constitutionally valid

intergovernmental contract.

      6.    Under the Intergovernmental Agreement, it is clear that the services

                                        31
the Authority will provide constitute contractual consideration to the County,

meaning that, contrary to another claim by Savage and Hobgood, the IGA does

not violate the Constitution’s gratuities clause. See Ga. Const. of 1983, Art. III,

Sec. VI, Par. VI (a) (1) (“Except as otherwise provided in the Constitution, (1)

the General Assembly shall not have the power to grant any donation or gratuity

or to forgive any debt or obligation owing to the public . . . .” ); City of Lithia

Springs v. Turley, 241 Ga. App. 472, 475 (526 SE2d 364) (1999) (applying this

provision to the actions of counties and cities). This Court has repeatedly held

that an impermissible gratuity is not provided when a political subdivision

receives a substantial benefit in exchange for its payments. See, e.g., Avery, 295

Ga. at 633. See also Building Auth. of Fulton County, 253 Ga. at 249 (holding

that the gratuities clause is not violated when “the payments are to be made

pursuant to binding agreements and in return for bargained-for consideration”).

The County found the Authority’s services to be sufficient consideration for the

promised payments. To the extent Savage and Hobgood contend that the

County will not receive enough benefits from the IGA – that the County did not

drive the best bargain – “[t]his court cannot decide whether the [County]

commissioners made the correct decision, but only whether it was a lawful one.”

                                        32
Smith, 244 Ga. at 138.

      7.    The Intergovernmental Agreement also does not violate the

Constitution’s lending clause, which says that a county is prohibited “through

taxation, contribution or otherwise, to appropriate money for or lend its credit

to any person or to any nonpublic corporation or association except for purely

charitable purposes.” Ga. Const. of 1983, Art. IX, Sec. II, Par. VIII. The

County is not paying, with appropriated funds or credit, for anything to be

owned by the Braves parties; the stadium and stadium site will be owned by the

Authority, with the Braves paying license fees to the Authority, for at least 30

years, at the end of which the bonds the County is helping to pay off will be

fully redeemed. In fact, the Development Agreement specifies that no money

coming from the government entities will be used for the “improvement or

alteration of any privately-owned property.” See Smith, 244 Ga. at 140-141

(rejecting the argument that the county was extending its credit to a private fire

services company where “[t]he County is simply paying the debt it incurred to

purchase and construct the properties, and is allowing the use of those properties

as partial consideration for [the private company’s] promise to provide fire

protection”).

                                       33
      8.    Savage and Pellegrino argue that the bonds should not be validated

because they do not comply with the requirements set forth in the constitutional

provision and statutes governing revenue bonds. The Constitution provides that

a “political subdivision of this state may issue revenue bonds as provided by

general law.” Ga. Const. of 1983, Art. IX, Sec. VI, Par. I. The revenue bond

law authorizes political subdivisions “[t]o issue revenue bonds to finance, in

whole or in part, the cost of the acquisition, construction, reconstruction,

improvement, betterment, or extension of any undertaking.” OCGA § 36-82-62

(a) (3) (A). An “undertaking” is defined as “revenue-producing undertakings”

including, among many other things, “athletic fields, grandstands and stadiums;

[and] buildings to be used for various types of sports, including baseball and

football.” OCGA § 36-82-61 (4) (E). The stadium project fits squarely within

this definition. See Cottrell v. Atlanta Dev. Auth., Case No. S14A1874, slip op.

at 15-16 (decided Mar. 16, 2015) (approving revenue bonds issued to fund a

new stadium in the City of Atlanta for the Atlanta Falcons professional football

team).

      Revenue bonds must be funded solely from “the revenue pledged to the

payment thereof,” OCGA § 36-82-66, which is defined as “all revenues, income,

                                      34
and earnings arising out of or in connection with the operation or ownership of

the undertaking . . . .” OCGA § 36-82-61 (3). See also Ga. Const. of 1983, Art.

IX, Sec. VI, Par. I (“The obligation represented by revenue bonds shall be

repayable only out of the revenue derived from the project and shall not be

deemed to be a debt of the issuing political subdivision.”). The bonds at issue

here meet this requirement. The license fees paid by the Braves parties to use

the stadium will cover part of the bond payments, and the remainder will come

from payments made by the County under the Intergovernmental Agreement.

This Court has repeatedly held that when revenue bonds are contemplated as

part of a valid intergovernmental contract, payments made under the contract

constitute project revenue. See, e.g., Reed, 265 Ga. at 459 (“So long as the

intergovernmental contract is for a purpose authorized by the Constitution, it is

a valid means of providing revenue to the Authority to be used to pay the

bonds.”); Clayton County Airport Auth., 265 Ga. at 24-25 (holding that the

county’s promise to pay “amounts sufficient to enable the Authority to pay the

principal and interest on” the revenue bonds, made pursuant to a valid

intergovernmental contract, “represents the Authority’s lawful ‘revenue pledged



                                       35
to the payment of’ its bonds”).12

        Although the County promises to levy ad valorem taxes if necessary to

satisfy its commitments under the IGA, that promise does not make the bonds

general obligation rather than revenue bonds. See OCGA §§ 36-82-1 to 36-82-

10 (establishing the requirements for general obligation bonds). The County’s

liability here is under a contract, not a bond, and it is well-established that the

County may pledge its full faith and credit to meet such contractual obligations.

As this Court explained in Clayton County Airport Authority:

        Although the bonds are obligations of the Authority and the County
        cannot pledge its full faith and credit to pay them, the County does
        have the “authority under [the intergovernmental clause of] the
        Constitution, to enter into contracts with the Authority and to
        pledge [its] full faith and credit and levy taxes to meet [its]
        contractual obligations pursuant to the law of contracts.”

265 Ga. at 26 (citations omitted).

        9.      Finally, Pellegrino, joined by Hobgood on one point, presents

several challenges to the validity of the bond validation proceeding, none of


        12
           This reasoning also dispenses with Savage’s contention, made under the similar local law,
that the Authority cannot undertake the stadium project because the project is not self-liquidating.
See Ga. L. 1980, p. 4091 § 5 (5) (requiring that any project undertaken by the Authority be “self-
liquidating” and defining “self-liquidating” projects as those in which “the revenues and earnings
to be derived by the authority therefrom . . . will be sufficient to pay the principal and interest of the
revenue bonds which may be issued to finance . . . the cost of such project or projects.”).

                                                   36
which are persuasive.

            (a)   Pellegrino argues first that there was not sufficient notice of

the validation hearing. The hearing was held on Monday, July 7, 2014. As

required by the revenue bond law, notice of the hearing was provided in the

Marietta Daily Journal the preceding two weeks, on June 27 and July 4. See

OCGA § 36-82-76 (requiring that notice informing the public of the date of the

bond validation hearing be published in the official organ of the county “once

during each of the two successive weeks immediately preceding the week in

which the hearing is to be held”).

      Shortly after the first notice was published, the judge of the Cobb County

Superior Court to whom the case was originally assigned, and who was listed

in the June 27 notice as the judge who would be presiding, recused himself. The

case was then assigned to another judge of the same court, whose name and

courtroom number were included in the July 4 notice, which also expressly

noted the change in courtroom. On the day of the hearing, the new judge

ensured that signs were mounted throughout the courthouse complex, including

on the original judge’s courtroom door, directing people to the correct

courtroom for the hearing. Thus, any potential confusion about the location of

                                      37
the hearing caused by the change in the presiding judge was sufficiently

addressed, and indeed all three Appellants made it to the right courtroom at the

right time for the hearing. Moreover, OCGA § 36-82-76 does not require that

the hearing notices identify which individual judge will preside over the hearing.

“‘If the notice is sufficient to put the individual citizen on notice that the

municipality, county, or political division of which he is a resident is seeking to

validate bonds, and the time of hearing of the proceeding, the statutory purpose

has been subserved.’” Avery, 295 Ga. at 634 (citation omitted). The notice of

the hearing in this case was sufficient.

            (b)    Pellegrino argues next that the Authority did not fulfill its duty

under OCGA § 36-82-75 because it failed to show why the stadium project

bonds should not be validated. When, as required by OCGA § 36-82-74, a

government body notifies the appropriate district attorney that it desires to issue

revenue bonds, the district attorney must file a petition setting out details of the

bonds, including their amount and purpose, in the superior court of the county

issuing the bonds. See OCGA § 36-82-75. The court must then issue an order

directing the government body that will be issuing the bonds to show cause

“why the bonds and the security for the payment thereof should not be

                                        38
confirmed and validated.” Id. Thus, the role of showing why the bonds should

not be validated is assigned to the same entity that proposes to issue them.

      That is surely an unusual scheme, but the fact that the issuing entity does

not argue against validation does not render the proceeding invalid. See Lilly

v. Crisp County School System, 117 Ga. App. 868, 869-870 (162 SE2d 456)

(1968) (explaining that a bond validation proceeding “was not advisory,

collusive or nonjusticiable merely because the defendant [issuing government

entity] in its answer admitted the allegations of the petition and offered no

showing of cause why the bonds should not be confirmed”). The more

significant and realistic protection against improper validation of revenue bonds

is provided by the statutory right of any resident of the affected jurisdiction to

intervene in the proceedings to present objections and then to appeal the trial

court’s validation decision. See OCGA § 36-82-77; Greene County Dev. Auth.,

296 Ga. at 726; Nations I, 255 Ga. at 325, 332.13

      13
           OCGA § 36-82-77 says:

      Any citizen of this state who is a resident of the governmental body which desires to
      issue such bonds may become a party to the proceedings at or before the time set for
      the hearing and any party thereto who is dissatisfied with the judgment of the court
      confirming and validating the issuance of the bonds or refusing to confirm and
      validate the issuance of the bonds and the security therefor may appeal from the
      judgment under the procedure provided by law in cases of injunction.

                                              39
       Unsurprisingly, the Authority asserts that it did not present any reasons

why the bonds should not be issued because it did not have any good reasons.

Pellegrino makes no colorable claim that this decision was the result of improper

professional conduct by the government’s attorneys.                         Indeed, all of the

arguments that he – and the other intervenors – offered against validation of the

bonds were considered by the trial court and were held to lack merit, and we

have affirmed the rulings challenged on appeal. In sum, the failure of the

Authority to oppose the stadium project bonds did not make the validation

proceeding improper. 14

               (c)     Pellegrino and Hobgood both argue that the trial court erred

during the hearing by refusing to admit into evidence documents and testimony

they offered regarding the negotiations between the Braves parties, the County,

and the Authority. But the court did not abuse its discretion by excluding this

evidence. In a bond validation proceeding, “a trial court must consider whether

the proposal to issue those bonds is ‘sound, feasible, and reasonable.’” Greene


       14
            Pellegrino’s additional argument that the intervenors were not given copies of the
Authority’s pleadings is undermined by the transcript of the hearing, which shows that on the day
of the hearing, all residents who were granted intervenor status were given copies of the Authority’s
answer, and no intervenor requested a continuance of the hearing.

                                                40
County Dev. Auth., 296 Ga. at 726 (citation omitted). Appellants have not

shown how the proffered evidence about the negotiations between the

government parties and the Braves parties would be relevant to those questions,

because the unambiguous financing documents discussed in Division I above

are controlling, not the discussions that led up to them. Nor have Appellants

shown how the exclusion of this evidence was harmful. See OCGA § 24-1-103

(a) (“Error shall not be predicated upon a ruling which admits or excludes

evidence unless a substantial right of the party is affected . . . .”).

             (d)   Last, Pellegrino complains that after the hearing, the trial court

erred by failing to make specific written findings, even though Hobgood filed

a pretrial motion for findings of fact and conclusions of law and reiterated that

request at the hearing. Pellegrino, however, did not join in those requests or

make a post-judgment motion for such findings, see OCGA § 9-11-52 (c), and

he therefore waived review of this complaint. See Cook v. Smith, 288 Ga. 409,

411 (705 SE2d 847) (2010).

      In any event, Pellegrino’s complaint is meritless. He takes issue with the

statement in the court’s order overruling “any and all other objections.” Beyond

that blanket statement, however, the order said: “The Intervenors presented

                                         41
various objections which the Court has consolidated into the following twelve

(12) issues addressed in this Section III. The Court fully considered the

evidence and testimony the Intervenors presented at the bond hearing.” The

order then addressed each of those 12 issues, which include all of the

substantive objections raised by the three Appellants at the hearing and on

appeal here. The trial court’s approach was appropriate and sufficient, and

Pellegrino fails to identify any objection that got short shrift.

      10.   In conclusion, after considering as a whole the documents described

in Division 1 above, it is evident that the lawyers and officials for Cobb County,

the Cobb-Marietta Coliseum and Exhibit Hall Authority, and the Braves parties

relied on the prior decisions of this Court interpreting Georgia’s Constitution

and revenue bond law when structuring the financing for the new Braves

stadium project, including in particular the issuance of revenue bonds by the

Authority secured in part by an intergovernmental contract with the County.

There is nothing wrong with that: local governments, businesses, and

individuals are entitled to rely on our precedents, particularly in organizing their

contractual and financial affairs. While aspects of the deal structure at issue

may push the law about as far as it can go, it does not cross the line into

                                        42
illegality.

      In so holding, we do not discount the concerns Appellants have raised

about the wisdom of the stadium project and the commitments Cobb County has

made to entice the Braves to move there. But those concerns lie predominantly

in the realm of public policy entrusted to the County’s elected officials for

decision, not in the realm of constitutional or statutory law. And to the extent

the concerns affect whether the bond proposal is sound, feasible, and reasonable,

we defer to the trial court’s findings on those factors, which were supported by

evidence in the record. Compare Greene County Dev. Auth., 296 Ga. at 727-

728 (affirming the trial court’s refusal to validate bonds, where evidence

presented at the validation hearing permitted the court to find that the proposal

was not sound, feasible, and reasonable). If the stadium deal does not fulfill the

high expectations that have been set for it, there may be a significant political

price to pay for those who negotiated and signed onto it. But under the law of

Georgia as construed in the precedents of this Court, we cannot say that the trial

court erred in validating the bonds or that the validation process was deficient.

Accordingly, we affirm the trial court’s judgment.

      Judgment affirmed. All the Justices concur.

                                       43